Citation Nr: 1536014	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1969 to March 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his January 2011 substantive appeal, the Veteran requested a Travel Board Hearing.  However, in a December 2014 statement, he requested to cancel the Travel Board Hearing scheduled for January 2015, without requesting that the hearing be rescheduled, thereby withdrawing his request.  As there are no other hearing requests or requests to reschedule of record, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e) (2015).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.

The underlying merits of the claim of entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO originally denied a claim of entitlement to service connection for a left knee disorder in a December 1971 rating decision.  The Veteran did not appeal that rating decision or submit new and material evidence within one year.  

2.  The evidence received since the December 1971 rating decision is not cumulative or redundant of the evidence of record at the time for the prior denial, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The December 1971 rating decision denying service connection for a left knee disorder is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c), 7105(d)(3) (1971); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (1971).  

2.  Evidence received since the December 1971 denial is new and material, and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened Veteran's claim of entitlement to service connection for a left knee disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  

In a December 1971 rating decision, the RO denied the Veteran's claim for service connection.  He did not appeal that rating decision, or submit new and material evidence, and the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.302, 20.1103.  The Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final decision.  38 U.S.C.A. § 5108, 7105.  

The RO reopened the claim in the November 2009 rating decision on appeal.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must preliminarily decide that new and material evidence has been presented in a case, before addressing the merits of the claims.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Therefore, the Board must consider the question of whether new and material evidence has been received.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

At the time of the December 1971 rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs).  His STRs include his September 1969 entrance examination, showing an old left knee injury of the medial meniscus with residual pain along the medial anterior area of the joint.  That entrance examination specifically noted a full range of extension and negative McMurray's sign.  In February 1970, the Veteran sought treatment for knee pain following trauma to the left knee.  The healthcare provider noted swelling with decreased flexion, and ordered X-rays.  The X-rays showed multiple loose bodies of the left knee.  The healthcare provider reviewing these X-rays in the February 1970 Medical Evaluation Board proceedings further noted Grade I effusion, moderate synovitis, and a lack of 10 degrees of extension.  Additionally, the Veteran reported a 1967 preservice injury sustained while playing football, and re-injury sustained in a low crawl exercise.  March 1970 STRs indicate that the Veteran had been admitted to Womack Army Hospital in February 1970, and would be separated from service due to a condition that had existed prior to service.  

The RO denied the claim in the December 1971 rating decision, citing the Veteran's failure to appear at an October 1971 VA examination.   

Following the December 1971 rating decision, the Veteran filed a July 2009 application to reopen the claim of entitlement to service connection for a left knee disorder, a December 2009 notice of disagreement, and a January 2011 substantive appeal.  He also attended a November 2009 VA examination.  At the November 2009 VA examination, the Veteran reported that immediately following his separation from service in 1970, he had a left knee medial meniscectomy at Grant Hospital in Columbus, Ohio.  He further reported a more recent total knee arthroplasty by Dr. Z. at Physician's Regional Hospital in Fort Meyers, Florida in December 2007.  That examiner further diagnosed severe osteoarthritis.  

The Board finds that new and material evidence has been submitted.  The statements by the Veteran at his November 2009 VA examination as to surgery immediately following his separation from service in 1970 suggest that his left knee disorder had progressed during service to the point of surgery.  For the purpose of establishing whether new and material evidence has been received the credibility of this statement is presumed credible.  Justus 3 Vet. App. 510.  The newly submitted November 2009 VA examination provided the additional diagnosis of osteoarthritis.  This new evidence is also material, as it relates to the missing element of an in-service increase in the severity of the Veteran's left knee condition.  38 C.F.R. 
§ 3.156; Shade, 24 Vet. App. at 117.  

Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

Initially, remand is required for assisting the Veteran in obtaining private treatment records referenced at the November 2009 VA examination.  At that VA examination, the Veteran reported a 1970 left knee medial meniscectomy at Grant Hospital in Columbus, Ohio and December 2007 total knee arthroplasty at the Physician's Regional Medical Center in Fort Meyers, Florida.  

While on remand, the AOJ should also ascertain if the Veteran has ever received any VA treatment for his left knee.  

Remand is also required for a new opinion.  The November 2009 VA examiner indicated that the Veteran's pre-service left knee disorder did not increase beyond the natural progression of the disease due to his service.  However, it does not appear that this examiner specifically considered the Veteran's full extension as reflected on his September 1969 entrance examination, in comparison to his range of extension lacking 10 degrees in the February 1970 Medical Evaluation Board proceedings.  Moreover, the Veteran will need an opinion from an examiner who has had the opportunity to review the missing treatment records.  

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  This request should specifically identify 1970 surgical records from Grant Hospital in Columbus, Ohio for medial meniscectomy and December 2007 surgical records from the Physician's Regional Medical Center in Fort Meyers, Florida for total knee arthroplasty.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  If the examiner does not have access to the electronic VBMS file, any relevant records such as the service treatment records must be printed and provided to the examiner for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current disorders of the left knee.  For each diagnosis, the examiner must provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's pre-service left knee condition worsened in severity during his service from December 1969 to March 1970.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder, or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  

The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  Specifically, the examiner should note the Veteran's decrease in his range of extension from a full range of extension at the September 1969 entrance examination, to 10 degrees short of full extension in the February 1970 Medical Evaluation Board proceedings.  The examiner should further note the Veteran's left knee medial meniscectomy immediately following his separation from service in 1970, and the Veteran's in-service hospitalization at Womack Army Hospital for a February 1970 injury.  

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


